Williams, J.
delivered the opinion of the court. — The persons who bring this action are described as follows : “Proprietors of the undivided land in the 8000 acres tract in Addison,” and they must show a title in themselves, and that a suit can be instituted by them by that name and description.
The evidence relied on to establish these facts was the charter of the town of Addison granting to the proprietors thereof the lands within the limits of said town. If this suit had been brought in the name of the proprietors of Addison to recover for an injury to their common and undivided lands, the evidence would have been sufficient. The grantees named on the back of the charters of the several towns in this state have always been recognized asa corporation for certain purposes. Among the first acts passed by the legislature of this state were those regulating proprietors’ meetings, treating the grantees or proprietors as having many of the powers of a corporation, enabling them to have their own officers, keep records of their proceedings, and to transact business in relation to their common interest. An act was passed in 1779, similar to the 3d section of the act now in force, authorizing the inhabitants of towns and other corporations to maintain and defend suits at law, which enabled the proprietors of common and undivided lands, grants fee. to sue, prosecute, and defend, any action in relation to their several trusts and interests. But this suit is not brought by the proprietors oí Addison, but by the proprietors of a smaller tract of land included in the limits of said town : and the charter alone was clearly insufficient to show a title in the proprietors of this smaller tract.
It has been argued, that it is immaterial of whom this corporation consists ; that if the land in question does not belong to the proprietors of Addison, yet,if by the compromise with the town of Panton, the 8000 acres tract was vested in a new set of proprietors, then this suit is correctly brought by those new proprietors. This position is liable to two objections. First, the evidence of this compromise was not admitted by the court at the trial of this cause, and the plaintiffs cannot insist upon those facts to support the verdict which were objeeted to and rejected. But it is also liable to another objection to which the attention of the court has been called. The proprietors or owners of this tract oí land are tenants *98¡n common, not deriving their title immediately from the charier r. . ¶ . ' and they are separate and distinct from the proprietors of the* *&wn • ant* we c'° not consider that the statute before mentioned constitutes all tenants in common or joint owners of lands a cor-b # ..... poration,or that it enables them to maintain a suit in relation to their common interests, describing themselves as proprietors of the common land: but we think the statute has relation to those proprietors alone who are usually denominated as such in consequence of their being grantees of lands chartered as a township, and who are enabled or authorized to hold proprietors’ meetings. To extend it further is not required either by the letter or spirit of the statute.
Woodbridge and Phelps, for plaintiffs.
Hawley and Bates, for defendant.
Another question has been made in this case in relation to the testimony offiered by the defendant and rejected by the court. If it was considered by the court that a title had been proved in the plaintiffs, then the evidence offered by the defendant ought to have been admitted. The title of the plaintiffs, according to the opinion of the court on the trial, was in them as proprietors of Addison. The evidence offered tended to show a title in certain of the proprietors of Panton, and that James and Milo BusJmel, who derived a title under these proprietors of Panton, had released to the defendant the trespasses complained of. If the proprietors of Addison from the year 1774, had ceased to claim this land, and it had been possessed and occupied by the proprietors of Panton, claiming a right and title thereto from the proprietors of the town of Addison, and this had been acquiesced in to the time of commencing the suit, the jury, from the evidence offered, would have been instructed to presume a regular conveyance from the proprietors of Addison to those persons who had always claimed to be, and exercised the rights of, owners of the land. This last question however is not of any importance in this case, as we are all of opinion upon the first point, that the plaintiffs were not entitled to a verdict upon the evidence exhibited.
The judgment of the county court is, therefore, reversed, and a new trial awarded.